                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


MSP RECOVERY CLAIMS, SERIES LLC,
et al.,

            Plaintiffs,
                                         No. 1:19-mc-91025-FDS
v.

FARMERS INSURANCE EXCHANGE, et.
al.,

             Defendants.



                      ORDER ON PENDING MOTIONS


CABELL, U.S.M.J.:

     Introduction

     The present matters arise from two related putative class

actions pending in the Central District of California, MSP Recovery

Claims, Series LLC (“MSP”) v. Farmers Ins. Exchange (“Farmers”),

Nos. 2:17-cv-02522-CAS-PLA (“No-Fault Case”) and 2:17-cv-02559-

CAS-PLA (“Settlement Case”) (C.D. Cal. filed Mar. 31, 2017). Those

actions contend that Farmers and other primary insurers failed to

pay out on certain claims, which consequently forced certain

Medicare Advantage Organizations (MAO) to satisfy the claims as

secondary insurers.   Some MAOs, rather than sue Farmers directly,

assigned their claims to MSP, which brings the actions as assignee.




                                 1
        Against    that   backdrop,    Farmers    has   served   a   documents

subpoena pursuant to Fed. R. Civ. P. 45 on one of the assignors,

Worcester-based Fallon Community Health Plan, Inc. (“Fallon”).

That subpoena in turn has generated the three motions pending

before this court: (1) Fallon’s motion for a protective order or

to quash the subpoena (D. 1); (2) Farmers’ opposition in the form

of a motion to compel Fallon to comply (D. 9); and (3) MSP’s motion

to intervene (D. 26).          The court subsequently held a hearing on

the motions.       For the reasons chiefly articulated in court and as

summarized briefly below, Fallon’s motion to quash is granted,

Farmers’ motion to compel is denied, and MSP’s motion to intervene

is denied as moot.

        Discussion

        Farmers’ subpoena seeks four general categories of documents

from Fallon:

        1. Documents related to Fallon’s recovery agreements with MSP
           (Requests 1-13);

        2. Documents related to Fallon’s Medicare agreements, both on
           behalf of all its Medicare beneficiary enrollees and on
           behalf of one particular enrollee, H.R., named in the
           complaint (Requests 15-19) 1;

        3. Documents related an August 27, 2017 accident involving
           H.R. (Requests 20-29 and 33); and

        4. Documents related to H.R. and her coverage through Fallon
           generally (Requests 30-33).




1   Farmers previously withdrew request No. 14.

                                        2
     A Rule 45 subpoena may be used to obtain information from

non-parties consistent with the scope of discovery allowed under

Fed. R. Civ. P. 26(b)(1).      In re New England Compounding Pharm.,

Inc. Prods. Liab. Litig., MDL No. 13-2419-FDS, 2013 WL 6058483, at

*4 (D. Mass. Nov. 13, 2013).       Thus, parties may use a subpoena to

“obtain   discovery    regarding   any   nonprivileged   matter   that   is

relevant to any party’s claim or defense and proportional to the

needs of the case . . . .”      Fed. R. Civ. P. 26(b)(1).     However, a

court “must” limit discovery if it finds that “the discovery sought

is unreasonably cumulative or duplicative, or can be obtained from

some other source that is more convenient, less burdensome, or

less expensive.”      Fed. R. Civ P. 26(b)(2)(C)(i).

     Farmers asserts that it attempted to obtain the requested

information from MSP but did not receive all relevant documents

regarding H.R.     Farmers explained at the hearing that discovery

regarding H.R. is vital because it bears on standing; her claim is

one of the representative claims MSP has asserted to establish its

standing to pursue reimbursement.        Farmers states that this issue

is genuinely in play because nothing in its own files or in any

previous production of discovery indicates that H.R. had primary

insurance from Farmers for the time in question.

     As an initial matter, the federal court in California where

the principal action is pending has already denied Farmers’ motion

to dismiss claims based on a lack of standing, including those

                                     3
assigned from Fallon.         See No-Fault Case, Dkt. No. 147 (Aug. 13,

2018).    In any event, Fallon maintains that it has nothing to give

Farmers and cannot be compelled to give what it does not have.

     With respect to documents responsive to categories one and

three, Fallon states that it previously produced any items in its

possession to MSP as an obligation of its assignment of claims,

something    it   unambiguously        told    Farmers    on       several         prior

occasions, and did not retain any records.             Rather, and as Fallon

explained, much of what it maintains is in the form of statistics

and data reflecting actions taken on claims rather than traditional

claims documents.      In this regard, it did seem to the court that

at least some of Farmers’ concern appeared to arise from its

surprise that Fallon would not have at least some traditional

claims-related    documents      in   its     possession,    e.g.,       the       claim

submitted by H.R. or correspondence relating to the claim.                          That

concern is not facially unreasonable; indeed, this court itself,

unversed in the daily workings of Fallon’s operations, wondered

aloud whether Fallon wouldn’t be expected to at least have some

traditional claims-related documents.                Nonetheless, this court

credits    Fallon’s    counsel’s      representations       that    it   does        not

possess any such information and agrees that it cannot be compelled

to produce what it does not possess.

     With    respect     to    category       two,   Farmers       seeks       a     few

subcategories of documents.        Farmers seeks documents pertaining to

                                        4
whether Fallon assigned any H.R. related claims to any other entity

(Request Nos. 15 and 17).   The requested information is relevant

but Fallon’s Chief Legal Counsel represented that Fallon made no

subsequent assignment of H.R.’s claims (D. 1-4), and the court has

no basis to challenge the representation.   Farmers also seeks all

agreements between Fallon and any collection vendor for any of

Fallon’s Medicare enrollees (Request No. 16), and records related

to any legal actions in which Fallon sought to recover pursuant to

the Medicare Secondary Payer Act (Request No. 18). The court finds

that these requests are overly broad and not relevant where the

dispute before this court is focused on MSP’s ability to assert

the H.R. claim.   Farmers also seeks agreements between Fallon and

any MSP-related entity (Request No. 19). The requested information

is relevant but the court credits Fallon’s representation that

this information has already been provided and in any event would

be in MSP’s possession.

     Finally, with respect to category four, Farmers represented

at the hearing that the requests are restricted to H.R. and her

accident on or about February 27.    As such, the court finds the

requests in this category to be duplicative of those in category

three.

     Accordingly, the Motion of Fallon Community Health Plan, Inc.

For a Protective Order or to Quash Subpoena (D. 1) is GRANTED;

Farmers’ Motion to Compel Fallon Community Health Plan, Inc. to

                                 5
Comply With Subpoena for Documents (D. 9) is DENIED; and The MSP

Plaintiffs’ Motion to Intervene on Behalf of Fallon Community

Health Plan, Inc. is DENIED as moot. 2


SO ORDERED.                               /s/ Donald L. Cabell
                                          DONALD L. CABELL, U.S.M.J.

DATED:   December 23, 2019




2 Although MSP was not formally permitted to intervene on Fallon’s behalf or

in opposition to Farmers’ motion, MSP was permitted to participate in the
hearing to provide information regarding the history of discovery in the
principal litigation.

Finally, Fallon also moves for an award of attorneys’ fees and costs related
to the present motions. If this remains a subject of interest, Fallon should
within two weeks of the date of this Order submit a brief memorandum setting
forth the fees and costs it seeks and the basis for seeking the same.
Farmers may within one week thereafter file a formal response.

                                      6
